Per Curiam.
The trial court, by an order, assessed against the defendant Fitzgerald certain charges and expenses allegedly brought about by the necessity of a mistrial. The matter still stands for rehearing. The assessing order was appealed to this Court without benefit of certification by the lower court. The order is clearly interlocutory and, without the certification required by 17 V.S.A. §2386, we lack jurisdiction to hear the appeal. Davis v. Albany Discount, 125 Vt. 330, 331, 215 A.2d 519; State v. Mahoney, 126 Vt. 258, 259, 227 A.2d 401.

Appeal dismissed.